Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed April 24, 2019 are pending in which claims 1, 8, and 15 are in independent forms.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 12/10/2019 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Vollrath et al. United State Patent Publication No. 2011/0320968.

As per claims 1, 8, and 15:
Vollrath et al. teach (A) global data manager for managing data, comprising (Par. 21:  The servers which includes electronic computing devices is able to receive, transmit, process, store or manage data and information associated with the software environment): 
persistent storage for storing a data template repository(Par. 30:  All devices including input and output devices contain fixed or removable storage media such as a magnetic computer disk, CD-ROM, or other suitable media); and 
a data manager programmed to(Par. 48:  Modifications of certain record values have been made by data source manager): 
obtain an internal request for a data type(Par. 50: The data retrieved (the internal data requested) from the data source may have a data type definition that is different or incompatible with either or both of the consumer's UI or the UI services of the framework); 
identify internal data of the data type(Par. 50: Identify the retrieved data source data type); 
make a determination, without being requested by a user that made the internal request, that external data of the data type exists(Par. 50:  After retrieved internal data source with data type definition it would be compared without requesting the external data source data type and determines if there is any different between them); 
in response to the determination: 
poll data stores to obtain the external data of the data type(Par. 50:  For translating it requires to obtain the external data type of data source); 
translate the external data of the data type, using the data template repository, into a format compatible with the internal data of the data type to obtain translated external data of the data type(Par. 50: The field service controller performs data translation operations to translate the data type or format between its " external" type (i.e., how the data is presented on the UI) and its " internal" type (i.e., how the data is maintained at the data source), according to one or more rules dictating how the translation is performed); and 
display an external data enhanced interface based on: the internal data of the data type, and the translated external data of the data type (Par. 50: The data translation may be required by a particular UI operation or service in order to properly respond to a request. For example, a service may not be able to properly sort or filter a given UI column, where the displayed, external values are time stamps in local time, while the internal values represent the times in normalized universal time (UTC)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Vollrath et al. United State Patent Publication No. 2011/0320968 as applied to claims 1, 8, and 15 in view of Hellbusch et al. United States Patent Publication No. 2016/0085801.

As per claims 2, 9, and 16:
Vollrath et al. do not explicitly disclose for the auto-update of external data.  However, Hellbusch et al. teach a method, 
wherein the data manager is further programmed to: generate an auto-updating cache based on the translated external data(See Hellbusch et al. Par. 11:  Based on generated of the aggregated data, each destination (external) object data is automatically updated with the aggregated data based on the configuration information).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Vollrath et al. to have the auto-update of external data.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Vollrath et al. and Hellbusch et al. before him/her, to modify the system of Vollrath et al. to include auto-update of external data of Hellbusch et al., since it is suggested by Hellbusch et al. such that, the method provides a mechanism that allows changes in (See Hellbusch et al. Par. 11).

As per claims 3, 10, and 17:
Vollrath et al. do not explicitly disclose for the external data is stored data store of the data stores separate from the global data manager.  However, Hellbusch et al. teach a method,
wherein the external data is stored in a data store of the data stores separate from the global data manager (See Hellbusch et al. Par. 35: A  field of the report object designated for storing the aggregated data to a field of the destination object). 
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Vollrath et al. to have the external data is stored data store of the data stores separate from the global data manager.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Vollrath et al. and Hellbusch et al. before him/her, to modify the system of Vollrath et al. to include external data is stored data store of the data stores separate from the global data manager of Hellbusch et al., since it is suggested by Hellbusch et al. such that, the method provides a mechanism that allows changes in the local environment and configuration information such as data type to update the destination object data (See Hellbusch et al. Par. 11).

As per claims 4, 11, and 18: 
Vollrath et al. as modified teach a method, 
wherein the external data is stored in a format that is incompatible with the internal data(Par. 50: The data is received is different or incompatible with either or both of the consumer's UI or the UI services).  

Allowable Subject matter
	Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6-7.3-14, and 20 are objected to because of their dependency to objected claims 5, 12, ad 19.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nojima United States Patent Publication No. 2001/0029507,
Bhattacharjee et al. United States Patent Publication No. 2019/0095491,
Pal et al. United States Patent Publication No. 2018/0089269.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157